 
Exhibit 10.1
CHINA DIGITAL MEDIA CORPORATION
2505-06, 25/F, Stelux House
698 Prince Edward Road East
Kowloon, Hong Kong


March 31, 2005


BY HAND DELIVERY


Arcotect Digital Technology, Ltd.
2505-06, 25/F, Stelux House
698 Prince Edward Road East
Kowloon, Hong Kong


Attn: Ng Chi Shing
Chairman


Gentlemen:


Reference is made to that certain Plan of Exchange, dated December 28, 2004 (the
“Plan of Exchange”), between, among others, China Digital Media Corporation
(formerly known as Hairmax International, Inc.), a Nevada corporation (“CDGT”),
Arcotect Digital Technology, Ltd., a corporation organized and existing under
the laws of the Hong Kong SAR of the Peoples’ Republic of China (“Arcotect”),
and the Arcotect Shareholders, pursuant to which CDGT agreed, among other
things, to issue 20,000,000 shares of its common stock, $.001 par value, to the
Arcotect Shareholders in exchange for all of the issued and outstanding capital
stock of Arcotect. After the consummation of the Plan of Exchange, Arcotect will
become a wholly-owned subsidiary of CDGT.


In light of the increase in the market price of common stock of CDGT on the
Over-The-Counter Bulletin Board since the date of signing of the Plan of
Exchange, CDGT has proposed that CDGT shall only issue 1,500,000 shares of its
common stock in exchange for all of the issued and outstanding capital stock of
Arcotect. It is our understanding that you are willing to accept this reduction
in the number of shares of CDGT to be issued to you pursuant to the Plan of
Exchange.


Kindly evidence your agreement by signing in the space provided below and
returning a copy of this letter to us at your earliest convenience.


Sincerely,
 

        CHINA DIGITAL MEDIA CORPORATION  
   
   
  By:   /s/ Ng Chi Shing    

--------------------------------------------------------------------------------

Name: Ng Chi Shing    
Title: Chairman
Arcotect Digital Technology, Ltd.
March 31, 2005

 
 
                                                                                                                                                              
AGREED TO AND ACCEPTED AS OF
                                                                                                                                                             
 THE DATE FIRST WRITTEN ABOVE:
 
 

        ARCOTECT DIGITAL TECHNOLOGY, LTD.  
   
   
  By:   /s/ Ng Chi Shing  

--------------------------------------------------------------------------------

Name: Ng Chi Shing   Title: Chairman


 